UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

 

ee ee ee a i a x

: 18cv2933 (DLC}
IN RE LONGFIN CORP. SECURITIES CLASS :
ACTION LITIGATION : ORDER

USDC SDNY
en x DOCUMENT

ELECTRONICALLY FILFD |

DENISE COTE, District Judge: DoC #:

| DATE FILED: [a [vate

On January 3, 2020, the plaintiff filed almoetronctorccicsss

certification that the defendants have not opposed.
Accordingly, it is hereby

ORDERED that, by March 13, 2020, the plaintiff shall file a
letter explaining the need for subclasses. The plaintiff shall
also address whether the subclasses require separate lead
plaintiffs and separate representation.

It’ IS FURTHER ORDERED that, by March 13, 2020, the
plaintiff shall file a proposed notice of class certification
that includes an opportunity for potential class members to opt

out.

Dated: New York, New York
March 3, 2020

Meee I.

ISE COTE
United se hee District Judge

 
